Exhibit 10.1

PRESIDIO PROPERTY TRUST, INC.

2017 INCENTIVE AWARD PLAN

ARTICLE 1.

PURPOSE

The purpose of the Presidio Property Trust, Inc. 2017 Incentive Award Plan (the
“Plan”) is to promote the success and enhance the value of Presidio Property
Trust, Inc., a Maryland corporation (the “Company”), and its Affiliates (as
defined below) by linking the individual interests of Employees, Consultants and
members of the Board to those of the Company’s shareholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to the Company’s shareholders. The Plan is further intended to
provide flexibility to the Company and its Affiliates in their ability to
motivate, attract, and retain the services of those individuals upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 10 hereof. With reference to
the duties of the Administrator under the Plan which have been delegated to one
or more persons pursuant to Section 10.6 hereof, or which the Board has assumed,
the term “Administrator” shall refer to such person(s) unless the Committee or
the Board has revoked such delegation or the Board has terminated the assumption
of such duties.

2.2 “Affiliate” shall mean any Subsidiary.

2.3 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4 “Applicable Law” shall mean any applicable law, including without
limitation, (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

2.5 “Award” shall mean an Option, a Restricted Stock award, a Performance Bonus
Award, a Dividend Equivalent award, a Stock Payment award, a Restricted Stock
Unit award, a

 

1



--------------------------------------------------------------------------------

Performance Share award, an Other Incentive Award or a Stock Appreciation Right,
which may be awarded or granted under the Plan.

2.6 “Award Agreement” shall mean any written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.

2.7 “Board” shall mean the Board of Directors of the Company.

2.8 “Cause” shall mean (a) the Administrator’s determination that the
Participant failed to substantially perform the Participant’s duties (other than
any such failure resulting from the Participant’s Disability); (b) the
Administrator’s determination that the Participant failed to carry out, or
comply with any lawful and reasonable directive of the Board or the
Participant’s immediate supervisor; (c) the Participant’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony, indictable offense or crime involving moral turpitude; (d) the
Participant’s unlawful use (including being under the influence) or possession
of illegal drugs on the premises of the Company or a Subsidiary or while
performing the Participant’s duties and responsibilities; or (e) the
Participant’s commission of an act of fraud, embezzlement, misappropriation,
willful or gross misconduct, or breach of fiduciary duty against the Company or
a Subsidiary. Notwithstanding the foregoing, if the Participant is a party to a
written employment or consulting agreement with the Company or a Subsidiary in
which the term “cause” is defined, then “Cause” shall be as such term is defined
in the applicable written employment or consulting agreement.

2.9 “Change in Control” shall mean the occurrence of any of the following
events:

(a) A transaction or series of transactions (other than an offering of Shares to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than (i) the Company or any Subsidiary, (ii) an employee benefit plan
maintained by any of the foregoing entities, or (iii) a “person” that, prior to
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

(b) Individuals who, as of the Effective Date, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.9(a) or Section 2.9(c) hereof) whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors as of the Effective Time or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

2



--------------------------------------------------------------------------------

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case, other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.9(c)(ii) as beneficially owning fifty percent
(50%) or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

(d) A liquidation or dissolution of the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (a), (b), (c) or
(d) above with respect to such Award (or portion thereof) shall only constitute
a Change in Control for purposes of the payment timing of such Award if such
transaction also constitutes a “change in control event” (within the meaning of
Section 409A of the Code). Consistent with the terms of this Section 2.9, the
Administrator shall have full and final authority to determine conclusively
whether a Change in Control of the Company has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

2.10 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

2.11 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board described in Article 10 hereof.

2.12 “Common Stock” shall mean either the Series A Common Stock or the Series C
Common Stock.

2.13 “Company” shall mean Presidio Property Trust, Inc., a Maryland corporation.

 

3



--------------------------------------------------------------------------------

2.14 “Consultant” shall mean any consultant or advisor of the Company or any
Subsidiary who qualifies as a consultant or advisor under the applicable rules
of Form S-8 Registration Statement.

2.15 “Director” shall mean a member of the Board, as constituted from time to
time.

2.16 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 8.2
hereof.

2.17 “DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

2.18 “Effective Date” shall mean October 18, 2017.

2.19 “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.

2.20 “Employee” shall mean any officer or other employee (within the meaning of
Section 3401(c) of the Code) of the Company or any Subsidiary.

2.21 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its shareholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per share value of the Common Stock underlying outstanding stock-based
Awards.

2.22 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.23 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or
(iii) listed, quoted or traded on any automated quotation system, its Fair
Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such

 

4



--------------------------------------------------------------------------------

information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.24 “Good Reason” shall mean (a) a change in the Participant’s position with
the Company or a Subsidiary employing Participant that materially reduces the
Participant’s authority, duties or responsibilities or the level of management
to which he or she reports, (b) a material diminution in the Participant’s level
of compensation (including base salary, fringe benefits and target bonuses under
any corporate performance-based incentive programs) or (c) a relocation of the
Participant’s place of employment by more than 50 miles, provided that such
change, reduction or relocation is effected by the Company or a Subsidiary
employing Participant without the Participant’s consent. Notwithstanding the
foregoing, if Participant is a party to a written employment or consulting
agreement with the Company or a Subsidiary employing Participant in which the
term “good reason” is defined, then “Good Reason” shall be as such term is
defined in the applicable written employment or consulting agreement.

2.25 “Individual Award Limit” shall mean the cash and share limits applicable to
Awards granted under the Plan, as set forth in Section 3.3 hereof.

2.26 “Listing Date” shall have the meaning provided in Section 3.1(a) hereof.

2.27 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.28 “Non-Qualified Stock Option” shall mean an Option granted under the Plan
that is not intended to qualify as an incentive stock option and conforms to the
applicable provisions of Section 422 of the Code.

2.29 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5 hereof. All Options granted under the Plan shall
be Non-Qualified Stock Options.

2.30 “Organizational Documents” shall mean, collectively, (a) the Company’s
articles of incorporation, certificate of incorporation, bylaws or other similar
organizational documents relating to the creation and governance of the Company,
and (b) the Committee’s charter or other similar organizational documentation
relating to the creation and governance of the Committee.

2.31 “Other Incentive Award” shall mean an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 8.6 hereof.

2.32 “Participant” shall mean a person who has been granted an Award pursuant to
the Plan.

 

5



--------------------------------------------------------------------------------

2.33 “Performance Bonus Award” shall mean an Award that is granted under
Section 8.1 hereof.

2.34 “Performance Share” shall mean a contractual right awarded under
Section 8.5 hereof to receive a number of Shares or the Fair Market Value of
such number of Shares in cash based on the attainment of specified performance
goals or other criteria determined by the Administrator.

2.35 “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined under the General Instructions to
Form S-8 Registration Statement under the Securities Act or any successor Form
thereto, or any other transferee specifically approved by the Administrator,
after taking into account Applicable Law.

2.36 “Plan” shall mean this Presidio Property Trust, Inc. 2017 Incentive Award
Plan, as it may be amended from time to time.

2.37 “Prior Plan” shall mean the Company’s 1999 Flexible Incentive Plan.

2.38 “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.39 “REIT” shall mean a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.

2.40 “Restricted Stock” shall mean an award of Shares made under Article 7
hereof that is subject to certain restrictions and may be subject to risk of
forfeiture.

2.41 “Restricted Stock Unit” shall mean a contractual right awarded under
Section 8.4 hereof to receive in the future a Share or the Fair Market Value of
a Share in cash.

2.42 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.43 “Series A Common Stock” shall mean the Series A common stock of the
Company.

2.44 “Series C Common Stock” shall mean the Series C common stock of the
Company.

2.45 “Share Limit” shall have the meaning provided in Section 3.1(a) hereof.

2.46 “Shares” shall mean shares of Common Stock.

2.47 “Stock Appreciation Right” shall mean an Award entitling the Participant
(or other person entitled to exercise pursuant to the Plan) to exercise all or a
specified portion thereof (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying the
difference obtained by subtracting the exercise price per share of such Award
from the Fair Market Value on the date of exercise of such Award by the number
of

 

6



--------------------------------------------------------------------------------

Shares with respect to which such Award shall have been exercised, subject to
any limitations the Administrator may impose.

2.48 “Stock Payment” shall mean a payment in the form of Shares awarded under
Section 8.3 hereof.

2.49 “Subsidiary” shall mean (a) a corporation, association or other business
entity of which fifty percent (50%) or more of the total combined voting power
of all classes of capital stock is owned, directly or indirectly, by the Company
and/or by one or more Subsidiaries, (b) any partnership or limited liability
company of which fifty percent (50%) or more of the equity interests are owned,
directly or indirectly, by the Company and/or by one or more Subsidiaries, and
(c) any other entity not described in clauses (a) or (b) above of which fifty
percent (50%) or more of the ownership or the power (whether voting interests or
otherwise), pursuant to a written contract or agreement, to direct the policies
and management or the financial and the other affairs thereof, are owned or
controlled by the Company and/or by one or more Subsidiaries.

2.50 “Substitute Award” shall mean an Award granted under the Plan in connection
with a corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, in any case, upon the assumption of, or in
substitution for, an outstanding equity award previously granted by a company or
other entity that is a party to such transaction; provided, however, that in no
event shall the term “Substitute Award” be construed to refer to an award made
in connection with the cancellation and repricing of an Option or Stock
Appreciation Right.

2.51 “Termination of Service” shall mean, unless otherwise determined by the
Administrator:

(a) As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company and its Affiliates is terminated for any reason, with
or without cause, including, without limitation, by resignation, discharge,
death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment and/or service as an Employee
and/or Director with the Company or any Affiliate.

(b) As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment and/or service as an Employee and/or
Consultant with the Company or any Affiliate.

(c) As to an Employee, the time when the employee-employer relationship between
a Participant and the Company and its Affiliates is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement, but excluding terminations where the Participant
simultaneously commences or remains in service as a Consultant and/or Director
with the Company or any Affiliate.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a

 

7



--------------------------------------------------------------------------------

discharge for cause and whether any particular leave of absence constitutes a
Termination of Service. For purposes of the Plan, a Participant’s
employee-employer relationship or consultancy relationship shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Participant ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Section 3.1(b) and Section 11.2 hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan is
1,100,000 Shares (the “Share Limit”), which may be issued as Shares of Series A
Common Stock or Shares of Series C Common Stock, as determined by the
Administrator in its sole discretion and to the extent such series of Common
Stock exists from time to time; provided, however, that, from and after the date
on which the Series C Common Stock is listed on any established securities
exchange (such as the New York Stock Exchange, the NASDAQ Global Market and the
NASDAQ Global Select Market) (the “Listing Date”), only shares of Series C
Common Stock may be issued pursuant to Awards hereunder. The Share Limit shall
not be adjusted pursuant to Article 11 in the event of the proposed reverse
stock split of the Series A Common Stock to be effected by the Company
immediately prior to the Listing Date. From and after the day immediately prior
to the Listing Date, no additional awards will be granted under the Prior Plan.
Following the Listing Date, any Shares that again become available for future
grants of Awards under the Plan shall be treated as Series C Common Stock
hereunder.

(b) Notwithstanding Section 3.1(a): (i) Shares that are potentially deliverable
under any Award that expires or is canceled, forfeited, settled in cash or
otherwise terminated without a delivery of such Shares to the Participant (in
whole or in part), shall, to the extent of such expiration, cancelation,
forfeiture, cash settlement or termination, again be available for future grants
of Awards under the Plan, (ii) Shares that have been issued in connection with
any Award of Restricted Stock that are canceled or forfeited rather than vesting
such that those Shares are returned to the Company shall again be available for
future grants of Awards under the Plan, and (iii) Shares withheld by the Company
in payment of the exercise price or taxes relating to any Award (provided that,
to the extent such Shares were actually issued under such Award, such Shares
must be immediately cancelled) shall again be available for future grants of
Awards under the Plan. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added back to the Share Limit and will
not be available for future grants of Awards: (x) previously owned Shares not
otherwise issued or issuable pursuant to an Award tendered by a Participant in
payment of the exercise price or taxes relating to such Award; and (y) Shares
purchased on the open market with the cash proceeds from the exercise of
Options. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 3.1(b),
from and after the Listing Date, no Shares shall again be available for future
grants of Awards under the Plan pursuant to this Section 3.1(b)

 

8



--------------------------------------------------------------------------------

to the extent that such return of Shares would cause the Plan to contain an
“evergreen formula” or constitute a “material amendment” of the Plan subject to
shareholder approval under then-applicable rules of the NASDAQ Global Market or
the NASDAQ Global Select Market (or any other applicable exchange or quotation
system).

(c) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan, except to the extent required by reason of Section 422 of the Code.
Additionally, in the event that a company acquired by the Company or any
Affiliate, or with which the Company or any Affiliate combines, has shares
available under a pre-existing plan approved by its shareholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for grant under the Plan to the extent that
grants of Awards using such available shares are (i) permitted without
shareholder approval under the rules of the principal securities exchange on
which the Common Stock is then listed and (ii) made only to individuals who were
not employed by or providing services to the Company or its Affiliates
immediately prior to such acquisition or combination.

3.2 Stock Distributed. Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock or issued Shares
reacquired by the Company or treasury shares.

3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 11.2 hereof,
(a) the maximum aggregate number of Shares with respect to one or more Awards
that may be granted to any one person during any calendar year shall be
1,100,000 Shares, and (b) the maximum aggregate amount of cash that may be paid
in cash to any one person during any calendar year with respect to one or more
Awards initially payable in cash shall be $5,000,000 (together, the “Individual
Award Limits”).

ARTICLE 4.

GRANTING OF AWARDS

4.1 Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom one or more Awards shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. No Eligible Individual or other
Person shall have any right to be granted an Award pursuant to the Plan.

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement stating
the terms and conditions applicable to such Award, consistent with the
requirements of the Plan and any applicable Program.

 

9



--------------------------------------------------------------------------------

4.3 Limitations Applicable to Section 16 Persons. Notwithstanding anything
contained herein to the contrary, with respect to any Award granted or awarded
to any individual who is then subject to Section 16 of the Exchange Act, the
Plan, any applicable Program and the applicable Award Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act and any
amendments thereto) that are requirements for the application of such exemptive
rule, and such additional limitations shall be deemed to be incorporated by
reference into such Award to the extent permitted by Applicable Law.

4.4 At-Will Service. Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Participant any right to continue as an
Employee, Director or Consultant of the Company or any Affiliate, or shall
interfere with or restrict in any way the rights of the Company or any
Affiliate, which rights are hereby expressly reserved, to discharge any
Participant at any time for any reason whatsoever, with or without cause, and
with or without notice, or to terminate or change all other terms and conditions
of any Participant’s employment or engagement, except to the extent expressly
provided otherwise in a written agreement between the Participant and the
Company or any Affiliate.

4.5 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

4.6 Non-Employee Director Compensation. Notwithstanding any provision to the
contrary in the Plan, the Administrator may establish compensation for
non-employee Directors from time to time, subject to the limitations in the
Plan. The Administrator will from time to time determine the terms, conditions
and amounts of all such non-employee Director compensation in its discretion and
pursuant to the exercise of its business judgment, taking into account such
factors, circumstances and considerations as it shall deem relevant from time to
time, provided that the sum of any cash compensation, or other compensation, and
the value (determined as of the grant date in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) of Awards granted to a Non-Employee Director as compensation
for services as a Non-Employee Director during any calendar year of the Company
may not exceed $500,000, increased to $800,000 in the calendar year of his or
her initial service as a Non-Employee Director (the “Director Limit”). The
Administrator may make exceptions to this limit for individual non-employee
Directors in extraordinary circumstances, as the Administrator may determine in
its discretion, provided that the non-employee Director receiving such
additional compensation may not participate in the decision to award such
compensation or in other contemporaneous compensation decisions involving
non-employee Directors.

 

10



--------------------------------------------------------------------------------

ARTICLE 5.

GRANTING OF OPTIONS AND STOCK APPRECIATION RIGHTS

5.1 Granting of Options and Stock Appreciation Rights to Eligible Individuals.
The Administrator is authorized to grant Options and Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine which shall not be inconsistent with the
Plan.

5.2 Option and Stock Appreciation Right Exercise Price. The exercise price per
Share subject to each Option and Stock Appreciation Right shall be set by the
Administrator, but shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option or Stock Appreciation Right, as
applicable, is granted. Notwithstanding the foregoing, in the case of an Option
or Stock Appreciation Right that is a Substitute Award, the exercise price per
share of the Shares subject to such Option or Stock Appreciation Right, as
applicable, may be less than the Fair Market Value per share on the date of
grant; provided that the exercise price of any Substitute Award shall be
determined in accordance with the applicable requirements of Section 409A of the
Code.

5.3 Option and SAR Term. The term of each Option and the term of each Stock
Appreciation Right shall be set by the Administrator in its sole discretion;
provided, however, that the term shall not be more than ten (10) years from the
date the Option or Stock Appreciation Rights, as applicable, is granted. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Participant has the right
to exercise the vested Options or Stock Appreciation Rights, which time period
may not extend beyond the stated term of the Option or Stock Appreciation Right.
Except as limited by the requirements of Section 409A of the Code, subject to
the limitations set forth in the first sentence of this Section 6.3, the
Administrator may extend the term of any outstanding Option or Stock
Appreciation Right, and may extend the time period during which vested Options
or Stock Appreciation Rights may be exercised, in connection with any
Termination of Service of the Participant or otherwise, and may amend any other
term or condition of such Option or Stock Appreciation Right relating to such a
Termination of Service or otherwise.

5.4 Option and SAR Vesting.

(a) The terms and conditions pursuant to which an Option or Stock Appreciation
Right vests in the Participant and becomes exercisable shall be determined by
the Administrator and set forth in the applicable Award Agreement. Such vesting
may be based on service with the Company or any Affiliate or any other criteria
selected by the Administrator. At any time after the grant of an Option or Stock
Appreciation Right, the Administrator may, in its sole discretion and subject to
whatever terms and conditions it selects, accelerate the vesting of the Option
or Stock Appreciation Right.

(b) Unless otherwise determined by the Administrator in the Award Agreement, the
applicable Program or by action of the Administrator following the grant of the
Option or Stock Appreciation Right, no portion of an Option or Stock
Appreciation Right which is unexercisable at a Participant’s Termination of
Service shall thereafter become exercisable.

 

11



--------------------------------------------------------------------------------

5.5 Substitution of Stock Appreciation Rights. The Administrator may, in its
sole discretion, substitute an Award of Stock Appreciation Rights for an
outstanding Option at any time prior to or upon exercise of such Option;
provided, however, that such Stock Appreciation Rights shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable, and shall also have the same exercise price and remaining
term as the substituted Option.

ARTICLE 6.

EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS

6.1 Exercise and Payment. An exercisable Option or Stock Appreciation Right may
be exercised in whole or in part. However, an Option or Stock Appreciation Right
shall not be exercisable with respect to fractional shares and the Administrator
may require that, by the terms of the Option or Stock Appreciation Right, a
partial exercise must be with respect to a minimum number of Shares. Payment of
the amounts payable with respect to Stock Appreciation Rights pursuant to this
Article 6 shall be in cash, Shares (based on its Fair Market Value as of the
date the Stock Appreciation Right is exercised), or a combination of both, as
determined by the Administrator.

6.2 Manner of Exercise. All or a portion of an exercisable Option or Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock plan administrator of the
Company or such other person or entity designated by the Administrator, or his
or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option or Stock Appreciation
Right, or a portion thereof, is exercised. The notice shall be signed by the
Participant or other person then entitled to exercise the Option or Stock
Appreciation Right or such portion thereof;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator may, in its sole discretion, also take such additional
actions as it deems appropriate to effect such compliance including, without
limitation, placing legends on share certificates and issuing stop-transfer
notices to agents and registrars;

(c) In the event that the Option or Stock Appreciation Right shall be exercised
pursuant to Section 9.3 hereof by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Option or Stock Appreciation Right, as determined in the sole
discretion of the Administrator; and

(d) Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Option or Stock Appreciation Right, or portion
thereof, is exercised, in a manner permitted by the Administrator in accordance
with Sections 9.1 and 9.2 hereof.

 

12



--------------------------------------------------------------------------------

ARTICLE 7.

RESTRICTED STOCK

7.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan or any applicable Program,
and may impose such conditions on the issuance of such Restricted Stock as it
deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by Applicable Law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by Applicable Law.

7.2 Rights as Shareholders. Subject to Section 7.4 hereof, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Administrator, all the rights of a shareholder with respect to said shares,
subject to the restrictions in the Plan, an applicable Program or in the
applicable Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the shares; provided, however,
that, in the sole discretion of the Administrator, any extraordinary
distributions with respect to the shares may be subject to the restrictions set
forth in Section 7.3 hereof. In addition, subject to the requirements of
Section 11.7, with respect to Restricted Stock that is subject to
performance-based vesting, dividends which are paid prior to vesting shall only
be paid out to the Participant to the extent that the performance-based vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.

7.3 Restrictions. All shares of Restricted Stock (including any shares received
by Participants thereof with respect to shares of Restricted Stock as a result
of stock dividends, stock splits or any other form of recapitalization) shall be
subject to such restrictions and vesting requirements as the Administrator shall
provide in the applicable Program or Award Agreement. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of any
Program or by the applicable Award Agreement.

7.4 Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator, if no purchase price was paid by the Participant for the
Restricted Stock, upon a Termination of Service, the Participant’s rights in
unvested Restricted Stock then subject to restrictions shall lapse and be
forfeited, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration on the date of such Termination of Service. If a
purchase price was paid by the Participant for the Restricted Stock, upon a
Termination of Service the Company shall have the right to repurchase from the
Participant the unvested Restricted Stock then-subject to restrictions at a cash
price per share equal to the price paid by

 

13



--------------------------------------------------------------------------------

the Participant for such Restricted Stock or such other amount as may be
specified in an applicable Program or the applicable Award Agreement. The
Administrator in its sole discretion may provide that, upon certain events,
including without limitation a Change in Control, the Participant’s death,
retirement or disability, any other specified Termination of Service or any
other event, the Participant’s rights in unvested Restricted Stock shall not
terminate, such Restricted Stock shall vest and cease to be forfeitable and, if
applicable, the Company shall cease to have a right of repurchase.

7.5 Certificates/Book Entries for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine. Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, in its
sole discretion, retain physical possession of any stock certificate until such
time as all applicable restrictions lapse.

ARTICLE 8.

PERFORMANCE BONUS AWARDS; DIVIDEND EQUIVALENTS; STOCK

PAYMENTS; RESTRICTED STOCK UNITS; PERFORMANCE SHARES; OTHER

INCENTIVE AWARDS

8.1 Performance Bonus Awards. The Administrator may grant Awards in the form of
a cash bonus (a “Performance Bonus Award”) payable upon the attainment of
objective performance goals or such other criteria, whether or not objective,
which are established by the Administrator, in each case on a specified date or
dates or over any period or periods determined by the Administrator.

8.2 Dividend Equivalents.

(a) Subject to Section 8.2(b) hereof, Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a
Participant (or such other date as may be determined by the Administrator) and
the date such Dividend Equivalents terminate or expire, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Administrator. In addition, Dividend
Equivalents with respect to an Award that is subject to performance-based
vesting that are based on dividends paid prior to the vesting of such Award
shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

8.3 Stock Payments. The Administrator is authorized to make one or more Stock
Payments to any Eligible Individual. The number or value of Shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more specific criteria,

 

14



--------------------------------------------------------------------------------

including service to the Company or any Affiliate, determined by the
Administrator. Stock Payments may, but are not required to be made in lieu of
base salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.

8.4 Restricted Stock Units. The Administrator is authorized to grant Restricted
Stock Units to any Eligible Individual. The number and terms and conditions of
Restricted Stock Units shall be determined by the Administrator. The
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more specific criteria, including service to the Company or any Affiliate, in
each case, on a specified date or dates or over any period or periods, as
determined by the Administrator. The Administrator shall specify, or may permit
the Participant to elect, the conditions and dates upon which the Shares
underlying the Restricted Stock Units shall be issued, which dates shall not be
earlier than the date as of which the Restricted Stock Units vest and become
nonforfeitable and which conditions and dates shall be consistent with the
applicable provisions of Section 409A of the Code or an exemption therefrom. On
the distribution dates, the Company shall issue to the Participant one
unrestricted, fully transferable Share (or the Fair Market Value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.

8.5 Performance Share Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Performance Share awards which shall be
denominated in a number or range of Shares and the vesting of which may be
linked to any one or more specific performance criteria (in each case on a
specified date or dates or over any period or periods determined by the
Administrator) and/or time-vesting or other criteria, as determined by the
Administrator.

8.6 Other Incentive Awards. The Administrator is authorized to grant Other
Incentive Awards to any Eligible Individual, which Awards may cover Shares or
the right to purchase Shares or have a value derived from the value of, or an
exercise or conversion privilege at a price related to, or that are otherwise
payable in or based on, Shares, shareholder value or shareholder return, in each
case, on a specified date or dates or over any period or periods determined by
the Administrator. Other Incentive Awards may be linked to any one or more
specific performance criteria determined appropriate by the Administrator. Other
Incentive Awards may be paid in cash, Shares, or a combination of cash and
Shares, as determined by the Administrator.

8.7 Other Terms and Conditions. All applicable terms and conditions of each
Award described in this Article 8, including without limitation, as applicable,
the term, vesting conditions and exercise/purchase price applicable to the
Award, shall be set by the Administrator in its sole discretion, provided,
however, that the value of the consideration paid by a Participant for an Award
shall not be less than the par value of a Share, unless otherwise permitted by
Applicable Law.

8.8 Exercise upon Termination of Service. Awards described in this Article 8 are
exercisable or distributable, as applicable, only while the Participant is an
Employee, Director or Consultant, as applicable. The Administrator, however, in
its sole discretion may provide that such Award may be exercised or distributed
subsequent to a Termination of Service as provided

 

15



--------------------------------------------------------------------------------

under an applicable Program, Award Agreement, payment deferral election and/or
in certain events, including without limitation, a Change in Control, the
Participant’s death, retirement or disability or any other specified Termination
of Service.

ARTICLE 9.

ADDITIONAL TERMS OF AWARDS

9.1 Payment. The Administrator shall determine the method or methods by which
payments by any Participant with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) held for such minimum period of
time as may be established by the Administrator, in each case, having a Fair
Market Value on the date of delivery equal to the aggregate payments required,
(c) delivery of a written or electronic notice that the Participant has placed a
market sell order with a broker with respect to Shares then-issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, however, that payment
of such proceeds is then made to the Company upon settlement of such sale,
(d) other form of legal consideration acceptable to the Administrator, or
(e) any combination of the foregoing. The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

9.2 Tax Withholding. The Company and its Affiliates shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising in connection with any Award.
The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement or in satisfaction of such additional withholding
obligations as a Participant may have elected allow a Participant to satisfy
such obligations by any payment means described in Section 9.1 hereof, including
without limitation, by allowing such Participant to elect to have the Company or
an Affiliate withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities based on the maximum individual statutory tax rate in
the applicable jurisdictions at the time of such withholding for federal, state,
local and foreign income tax and payroll tax purposes (or such other rate as may
be required to avoid the liability classification of the applicable award under
generally accepted accounting principles in the United States of America) and,
to the extent such shares were acquired by the Participant from the Company as
compensation, the Shares must have been held for the minimum period required by
applicable accounting rules to avoid a charge to the

 

16



--------------------------------------------------------------------------------

Company’s earnings for financial reporting purposes; provided, that, such Shares
shall be rounded up to the nearest whole Share to the extent rounding up to the
nearest whole Share does not result in the liability classification of the
applicable Award under generally accepted accounting principles in the United
States of America. The Administrator shall determine the fair market value of
the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of Shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation.

9.3 Transferability of Awards.

(a) Except as otherwise provided in Section 9.3(b) or (c) hereof:

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the Shares underlying such Award have been issued, and
all restrictions applicable to such Shares have lapsed;

(ii) No Award or interest or right therein shall be liable for or otherwise
subject to the debts, contracts or engagements of the Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to the satisfaction of these conditions shall be
null and void and of no effect, except to the extent that such disposition is
permitted by clause (i) of this provision; and

(iii) During the lifetime of the Participant, only the Participant may exercise
any exercisable portion of an Award granted to him under the Plan, unless it has
been disposed of pursuant to a DRO. After the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then-applicable laws of
descent and distribution.

(b) Notwithstanding Section 9.3(a) hereof, the Administrator, in its sole
discretion, may determine to permit a Participant or a Permitted Transferee of
such Participant to transfer an Award to any one or more Permitted Transferees
of such Participant, subject to the following terms and conditions: (i) an Award
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee (other than to another Permitted Transferee of the
applicable Participant) other than by will or the laws of descent and
distribution; (ii) an Award transferred to a Permitted Transferee shall continue
to be subject to all the terms and conditions of the Award as applicable to the
original Participant (other than the ability to further transfer the Award); and
(iii) the Participant (or transferring Permitted

 

17



--------------------------------------------------------------------------------

Transferee) and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including without limitation, documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal,
state and foreign securities laws and (C) evidence the transfer.

(c) Notwithstanding Section 9.3(a) hereof, a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Participant, and to any additional restrictions
deemed necessary or appropriate by the Administrator. If the Participant is
married or a domestic partner in a domestic partnership qualified under
Applicable Law and resides in a “community property” state, a designation of a
person other than the Participant’s spouse or domestic partner, as applicable,
as his beneficiary with respect to more than fifty percent (50%) of the
Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse or domestic partner.
If no beneficiary has been designated or survives the Participant, payment shall
be made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time provided the
change or revocation is delivered to the Administrator in writing prior to the
Participant’s death.

9.4 Conditions to Issuance of Shares.

(a) The Administrator shall determine the methods by which Shares shall be
delivered or deemed to be delivered to Participants. Notwithstanding anything
herein to the contrary, neither the Company nor its Affiliates shall be required
to issue or deliver any certificates or make any book entries evidencing Shares
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel, that the issuance of such Shares is in
compliance with Applicable Law, and the Shares are covered by an effective
registration statement or applicable exemption from registration. In addition to
the terms and conditions provided herein, the Administrator may require that a
Participant make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems advisable in order to comply with
any such Applicable Law.

(b) All Share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.

(c) The Administrator shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

 

18



--------------------------------------------------------------------------------

(d) No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional Shares
or whether such fractional Shares shall be eliminated by rounding up or down.

(e) The Company, in its sole discretion, may (i) retain physical possession of
any stock certificate evidencing Shares until any restrictions thereon shall
have lapsed and/or (ii) require that the stock certificates evidencing such
Shares be held in custody by a designated escrow agent (which may but need not
be the Company) until the restrictions thereon shall have lapsed, and that the
Participant deliver a stock power, endorsed in blank, relating to such Shares.

(f) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company and/or its
Affiliates may, in lieu of delivering to any Participant certificates evidencing
Shares issued in connection with any Award, record the issuance of Shares in the
books of the Company (or, as applicable, its transfer agent or stock plan
administrator).

9.5 Forfeiture and Claw-Back Provisions.

(a) Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Participant
to agree by separate written or electronic instrument, that: (i) any proceeds,
gains or other economic benefit actually or constructively received by the
Participant upon any receipt or exercise of the Award, or upon the receipt or
resale of any Shares underlying the Award, must be paid to the Company, and
(ii) the Award shall terminate and any unexercised portion of the Award (whether
or not vested) shall be forfeited, if (x) a Termination of Service occurs prior
to a specified date, or within a specified time period following receipt or
exercise of the Award, (y) the Participant at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator or (z) the Participant incurs a Termination of
Service for Cause; and

(b) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by a Participant upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the applicable provisions of any claw-back policy implemented by the
Company, whether implemented prior to or after the grant of such Award,
including without limitation, any claw-back policy adopted to comply with the
requirements of Applicable Law, including without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy and/or
in the applicable Award Agreement.

9.6 Prohibition on Repricing. Subject to Section 11.2 hereof, the Administrator
shall not, without the approval of the shareholders of the Company,
(a) authorize the amendment of any outstanding Option or Stock Appreciation
Right to reduce its price per share, or (b) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares. Subject to Section 11.2 hereof, the Administrator shall have
the authority, without the

 

19



--------------------------------------------------------------------------------

approval of the shareholders of the Company, to amend any outstanding Award to
increase the price per share or to cancel and replace an Award with the grant of
an Award having a price per share that is greater than or equal to the price per
share of the original Award.

9.7 Leave of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder shall not be suspended during any unpaid leave of
absence.

ARTICLE 10.

ADMINISTRATION

10.1 Administrator. The Committee (or another committee or a subcommittee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein) and, unless otherwise determined
by the Board, shall consist solely of two or more Non-Employee Directors of the
Company appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as a “non-employee director” as defined by Rule
16b-3 of the Exchange Act, an “outside director” for purposes of Section 162(m)
of the Code and an “independent director” under the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded, in each case, to the extent required under such provision; provided,
however, that any action taken by the Committee shall be valid and effective,
whether or not members of the Committee at the time of such action are later
determined not to have satisfied the requirements for membership set forth in
this Section 10.1 or otherwise provided in the Organizational Documents. Except
as may otherwise be provided in the Organizational Documents, appointment of
Committee members shall be effective upon acceptance of appointment, Committee
members may resign at any time by delivering written or electronic notice to the
Board, and vacancies in the Committee may only be filled by the Board.
Notwithstanding the foregoing, (a) the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Non-Employee Directors of the Company and (b) the
Board or Committee may delegate its authority hereunder to the extent permitted
by Section 10.6 hereof.

10.2 Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend any Program or Award Agreement provided that the rights or
obligations of the holder of the Award that is the subject of any such Program
or Award Agreement are not materially adversely affected by such amendment,
unless the consent of the Participant is obtained or such amendment is otherwise
permitted under Section 9.5, Section 11.2, Section 11.7, Section 11.9 or
Section 11.12 hereof. In its sole discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee in its
capacity as the Administrator under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act, Section 162(m) of the Code or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded are required to be determined in the sole
discretion of the Committee.

 

20



--------------------------------------------------------------------------------

10.3 Action by the Committee. Unless otherwise established by the Board or in
the Organizational Documents or as required by Applicable Law, a majority of the
Administrator shall constitute a quorum and the acts of a majority of the
members present at any meeting at which a quorum is present, and acts approved
in writing by all members of the Administrator in lieu of a meeting, shall be
deemed the acts of the Administrator. Each member of the Administrator is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan.

10.4 Authority of Administrator. Subject to any specific designation in the Plan
and Applicable Law, the Administrator has the exclusive power, authority and
sole discretion to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Eligible
Individual;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;

(e) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Determine as between the Company and any Subsidiary which entity will make
payments with respect to an Award, consistent with applicable securities laws
and other Applicable Law;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt, or revise any Programs, rules and regulations as it may
deem necessary or advisable to administer the Plan;

(j) Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement; and

 

21



--------------------------------------------------------------------------------

(k) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

10.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

10.6 Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 10; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant Awards to, or amend Awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, or (b) officers of the Company (or Directors) to whom authority to
grant or amend Awards has been delegated hereunder; provided, further, that any
delegation of administrative authority shall only be permitted to the extent it
is permissible under the Organizational Documents and other Applicable Law. Any
delegation hereunder shall be subject to the restrictions and limits that the
Board or Committee specifies at the time of such delegation or that are
otherwise included in the applicable Organizational Documents, and the Board or
Committee, as applicable, may at any time rescind the authority so delegated or
appoint a new delegatee. At all times, the delegatee appointed under this
Section 10.6 shall serve in such capacity at the pleasure of the Board or the
Committee, as applicable, and the Board or the Committee may abolish any
committee at any time and re-vest in itself any previously delegated authority.

ARTICLE 11.

MISCELLANEOUS PROVISIONS

11.1 Amendment, Suspension or Termination of the Plan.

(a) Except as otherwise provided in this Section 11.1, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board; provided that, except as provided in
Section 11.12 hereof, no amendment, suspension or termination of the Plan shall,
without the consent of the Participant, impair any rights or obligations under
any Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides.

(b) Notwithstanding Section 11.1(a), the Administrator may not, except as
provided in Section 11.2, take any of the following actions without the approval
of the Company’s shareholders given within twelve (12) months before or after
the action by the Administrator: (i) reduce the price per share of any
outstanding Option or Stock Appreciation Right granted under the Plan, or
(ii) cancel any Option or Stock Appreciation Right in exchange for cash or
another Award in violation of Section 9.6 hereof. Shareholder approval of any
amendment to the Plan shall be obtained to the extent required under Applicable
Law.

 

22



--------------------------------------------------------------------------------

(c) Unless sooner terminated as provided herein, the Plan shall terminate on the
tenth (10th) anniversary of the Effective Date. After the Plan is terminated, no
future Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions.

11.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to shareholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the Share Limit, the Individual Award Limits and the Director
Limit); (ii) the number and kind of Shares (or other securities or property)
subject to outstanding Awards; (iii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and/or (iv) the grant or exercise price per
share for any outstanding Awards under the Plan.

(b) In the event of any transaction or event described in Section 11.2(a) hereof
or any unusual or nonrecurring transactions or events affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or of
changes in Applicable Law or Applicable Accounting Standards, the Administrator,
in its sole discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event, is hereby authorized to take any one or
more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in Applicable Law or Applicable
Accounting Standards:

(i) To provide for the termination of any such Award in exchange for an amount
of cash and/or other property, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 11.2, the Administrator
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment);

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price;

 

23



--------------------------------------------------------------------------------

(iii) To make adjustments in the number and type of securities subject to
outstanding Awards and Awards which may be granted in the future and/or in the
terms, conditions and criteria included in such Awards (including the grant or
exercise price, as applicable);

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all securities covered thereby, notwithstanding anything to the
contrary in the Plan or an applicable Program or Award Agreement;

(v) To replace such Award with other rights or property selected by the
Administrator in its sole discretion; and/or

(vi) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.2(a) and 11.2(b) hereof:

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments to the
Share Limit and the Individual Award Limits); provided, however, that the Share
Limit and the Individual Award Limits shall not be adjusted pursuant to this
Sections 11.2(c) in the event of the proposed reverse stock split of the Series
A Common Stock to be effected by the Company immediately prior to the Listing
Date.

The adjustments provided under this Section 11.2(c) shall be nondiscretionary
and shall be final and binding on the affected Participant and the Company.

(d) Except as may otherwise be provided in any applicable Award Agreement or
other written agreement entered into between the Company (or an Affiliate) and a
Participant, if a Change in Control occurs and a Participant’s outstanding
Awards are not continued, converted, assumed, or replaced by the surviving or
successor entity in such Change in Control, then, immediately prior to the
Change in Control, such outstanding Awards, to the extent not continued,
converted, assumed, or replaced, shall become fully vested and, as applicable,
exercisable, and all forfeiture, repurchase and other restrictions on such
Awards shall lapse. Upon, or in anticipation of, a Change in Control, the
Administrator may cause any and all Awards outstanding hereunder to terminate at
a specific time in the future, including but not limited to the date of such
Change in Control, and shall give each Participant the right to exercise such
Awards during a period of time as the Administrator, in its sole and absolute
discretion, shall determine. For the avoidance of doubt, if the value of an
Award that is terminated in connection with this Section 11.2(d) is zero or
negative at the time of such Change in Control, such Award shall be terminated
upon the Change in Control without payment of consideration therefor.

 

24



--------------------------------------------------------------------------------

(e) The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(f) Unless otherwise determined by the Administrator, no adjustment or action
described in this Section 11.2 or in any other provision of the Plan shall be
authorized to the extent it would (i) cause the Plan to violate
Section 422(b)(1) of the Code, (ii) result in short-swing profits liability
under Section 16 of the Exchange Act or violate the exemptive conditions of Rule
16b-3 of the Exchange Act, or (iii) cause an Award to fail to be exempt from or
comply with Section 409A of the Code.

(g) The existence of the Plan, any Program, any Award Agreement and/or any Award
granted hereunder shall not affect or restrict in any way the right or power of
the Company, the shareholders of the Company or any Affiliate to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s or such Affiliate’s capital structure or its business, any merger
or consolidation of the Company or any Affiliate, any issue of stock or of
options, warrants or rights to purchase stock or of bonds, debentures, preferred
or prior preference stocks whose rights are superior to or affect the Common
Stock, the securities of any Affiliate or the rights thereof or which are
convertible into or exchangeable for Common Stock or securities of any
Affiliate, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

(h) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of thirty (30) days prior to the consummation of any such transaction.

11.3 No Shareholder Rights. Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Participant shall have none of the
rights of a shareholder with respect to Shares covered by any Award until the
Participant becomes the record owner of such Shares.

11.4 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

11.5 Section 83(b) Election. No Participant may make an election under
Section 83(b) of the Code with respect to any Award under the Plan without the
consent of the Administrator, which the Administrator may grant or withhold in
its sole discretion. If, with the consent of the Administrator, a Participant
makes an election under Section 83(b) of the Code to be taxed with respect to
the Award as of the date of transfer of the Award rather than as of the

 

25



--------------------------------------------------------------------------------

date or dates upon which the Participant would otherwise be taxable under
Section 83(a) of the Code, the Participant shall be required to deliver a copy
of such election to the Company promptly after filing such election with the
Internal Revenue Service.

11.6 Grant of Awards to Certain Employees or Consultants. The Company or any
Subsidiary may provide through the establishment of a formal written policy or
otherwise for the method by which Shares or other securities of the Company may
be issued and by which such Shares or other securities and/or payment therefor
may be exchanged or contributed among such entities, or may be returned upon any
forfeiture of Shares or other securities by the Participant.

11.7 REIT Status. The Plan shall be interpreted and construed in a manner
consistent with the Company’s status as a REIT. No Award shall be granted or
awarded, and with respect to any Award granted under the Plan, such Award shall
not vest, be exercisable or be settled:

(a) to the extent that the grant, vesting, exercise or settlement of such Award
could cause the Participant or any other person to be in violation of the
Aggregate Stock Ownership Limit or the Common Stock Ownership Limit (each, as
defined in the Company’s Organizational Documents, as amended from time to time)
or any other provision of Article 7 of the Company’s Organizational Documents;
provided, however, that an Excepted Holder would be permitted to own Shares in
excess of such limits provided that such Shares are not in excess of the
Excepted Holder Limit for such Excepted Holder (each as defined in the Company’s
charter, as amended from time to time); or

(b) if, in the discretion of the Administrator, the grant, vesting, exercise or
settlement of such Award could impair the Company’s status as a REIT.

11.8 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Affiliate or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

11.9 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan, the issuance and delivery of Shares and the payment of money under the
Plan or under Awards granted or awarded hereunder are subject to compliance with
all Applicable Law and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all Applicable Law. The Administrator, in its sole
discretion, may take whatever actions it deems necessary or appropriate to
effect compliance with Applicable Law, including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and

 

26



--------------------------------------------------------------------------------

registrars. Notwithstanding anything to the contrary herein, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate Applicable Law. To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such Applicable Law.

11.10 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

11.11 Governing Law. The Plan and any Programs or Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Maryland without regard to conflicts of laws thereof.

11.12 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Plan,
any applicable Program and the Award Agreement covering such Award shall be
interpreted in accordance with Section 409A of the Code. Notwithstanding any
provision of the Plan to the contrary, in the event that, following the
Effective Date, the Administrator determines that any Award may be subject to
Section 409A of the Code, the Administrator may adopt such amendments to the
Plan, any applicable Program and the Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to avoid the imposition of taxes on the Award under
Section 409A of the Code, either through compliance with the requirements of
Section 409A of the Code or with an available exemption therefrom. The Company
makes no representations or warranties as to the tax treatment of any Award
under Section 409A or otherwise. The Company shall have no obligation under this
Section 11.12 or otherwise to take any action (whether or not described herein)
to avoid the imposition of taxes, penalties or interest under Section 409A with
respect to any Award and shall have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute non-compliant, “nonqualified deferred compensation”
subject to the imposition of taxes, penalties and/or interest under
Section 409A.

11.13 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Participants or
any other persons uniformly.

11.14 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.

11.15 Indemnification. To the extent allowable pursuant to Applicable Law and
the Company’s charter and bylaws, each member of the Board and any officer or
other employee to

 

27



--------------------------------------------------------------------------------

whom authority to administer any component of the Plan is delegated shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he may be a party or in which he may be involved by reason of any action
or failure to act pursuant to the Plan and against and from any and all amounts
paid by him in satisfaction of judgment in such action, suit, or proceeding
against him or her; provided, however, that he gives the Company an opportunity,
at its own expense, to handle and defend the same before he undertakes to handle
and defend it on his own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Organizational Documents, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

11.16 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

11.17 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

* * * * *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Presidio Property Trust, Inc. effective October 18, 2017.

[SIGNATURE PAGE FOLLOWS]

 

28



--------------------------------------------------------------------------------

Executed on this 18th day of October, 2017.

 

/s/ Kathryn K. Richman

Name: Kathryn K. Richman

Title: Secretary and General Counsel

[Signature Page to 2017 Incentive Award Plan]

 

29